DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Biofilm sample; confocal laser scanning microscope; container; cover slip; objective; computer (See Claims 1, 14).  
No new matter should be entered.
     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Paragraph 0003, line 3- ‘diseased’ should read ‘diseases’
Paragraph 0011, line 8- ‘microscope Nikon’ should read ‘microscope is a Nikon’
Paragraph 0011, lines 16-17- ‘or a 40x objective, or a 40x objective,’ should read either ‘or a 40x objective,’ or ‘or a 40x objective, or a 50x objective’ 
Appropriate correction is required.

Claim Objections
     Claims 4, 6-7, 13-26 are objected to because of the following informalities:  
Claim 4, line 1- ‘No. 15’ should read ‘No. 1.5’
Claim 6 includes the abbreviation “ACTA” in line 2.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used.
Claim 7 includes the abbreviation “HAP” in line 2.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used.
With respect to Claim 13, line 2, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.
Claim 14 recites the limitation "the same conditions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the following limitations: a confocal laser scanning microscope (line 22); a container (line 24); a cover slip (line 24); a computer (line 27).  However, Claim 14 similarly recites the limitations: a confocal laser scanning microscope (line 9); a container (line 11); a cover slip (line 11); a computer (line 17).  This appears to be problematic since it is not certain whether the respective limitations refer to each other or to separate, unique limitations not previous recited.  Correction is required.
Claim 14 recites the limitation "the same conditions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the growth" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-26 are dependent on Claim 14, and hence inherit the deficiencies of Claim 14.
Claim 17, line 1- ‘No. 15’ should read ‘No. 1.5’
Claim 19 includes the abbreviation “ACTA” in line 2.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used.
Claim 20 includes the abbreviation “HAP” in line 2.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used.
With respect to Claim 26, line 4, use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claims 8, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claims 8 and 21 each contain the trademark/trade name SYTO®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular composition for a green-fluorescent nucleic acid stain and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 1-8, 11-21, 25-26, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Müsken et al. (WO 2011/012311 A1), of record, in view of Imai et al. (WO 2016/147812 A1).
     Müsken et al. discloses a method for visualizing oral biofilm growth (See for example Abstract; Figures 1-10) comprising the steps of staining a biofilm sample with fluorescent dyes (See for example Page 4, lines 4-9; page 11, lines 13-19); viewing (See for example Page 4, lines 10-11; Page 5, lines 8-10) the biofilm sample with a confocal laser scanning microscope wherein the biofilm sample is in a container with a cover slip (See for example Page 8, lines 3-14; Page 9, lines 22, 29; Page 10, line 3) configured for viewing the biofilm sample with the confocal laser scanning microscope; multiple Z-stacks are acquired with an objective between 10x and 100x (See for example Page 11, lines 20-33), and images are captured, collected, processed and saved using a computer linked with the confocal laser scanning microscope so that images from the confocal laser scanning microscope can be collected, processed and saved by the computer (See for example Page 10, line 5-8; Page 11, line 34-Page 12, line 24).
     Müsken et al. additionally discloses a method for identifying compounds that modulate biofilm growth (See for example Abstract; Figures 1-10) comprising the step of preparing a test biofilm sample (See for example Page 10, line 22-Page 11, line 12; In the instant case, the test biofilm includes the grown bacteria along with various concentrations of different types of antibiotics to be tested), wherein the test biofilm sample is prepared and maintained in contact with a test compound or composition; preparing a control biofilm sample (See for example Page 10, line 22-Page 11, line 12; In the instant case, the control biofilm includes only the grown bacteria without any of different types of antibiotics to be tested), wherein the control biofilm sample is prepared and maintained under the same conditions as the test biofilm sample except the control biofilm sample is prepared and maintained free of the test compound or composition; visualizing the test biofilm sample comprising the steps of staining the test biofilm sample with fluorescent dyes (See for example Page 4, lines 4-9; page 11, lines 13-19); viewing (See for example Page 4, lines 10-11; Page 5, lines 8-10) the test biofilm sample with a confocal laser scanning microscope wherein the test biofilm sample is in a container with a cover slip (See for example Page 8, lines 3-14; Page 9, lines 22, 29; Page 10, line 3) configured for viewing the test biofilm sample with the confocal laser scanning microscope; multiple Z-stacks are acquired with an objective between 10x and 100x (See for example Page 11, lines 20-33), and images of the test biofilm sample are captured, collected, processed and saved using a computer linked with the confocal laser scanning microscope so that images from the confocal laser scanning microscope can be collected, processed and saved by the computer (See for example Page 10, line 5-8; Page 11, line 34-Page 12, line 24); visualizing the control biofilm sample comprising the steps of staining the control biofilm sample with fluorescent dyes (See for example Page 4, lines 4-9; page 11, lines 13-19); viewing (See for example Page 4, lines 10-11; Page 5, lines 8-10) the control biofilm sample with a confocal laser scanning microscope wherein the control biofilm sample is in a container with a cover slip (See for example Page 8, lines 3-14; Page 9, lines 22, 29; Page 10, line 3) configured for viewing the control biofilm sample with the confocal laser scanning microscope; multiple Z-stacks are acquired with an objective between 10x and 100x (See for example Page 11, lines 20-33), and images of the control biofilm sample are captured, collected, processed and saved using a computer linked with the confocal laser scanning microscope so that images from the confocal laser scanning microscope can be collected, processed and saved by the computer (See for example Page 10, line 5-8; Page 11, line 34-Page 12, line 24); comparing results of visualization of the test biofilm sample and results of visualization of the control biofilm sample and identifying differences in the growth of the test biofilm sample relative to the growth of the control biofilm (See for example Page 11, line 34-Page 12, line 24; See also Figures 3-8).  
     Müsken et al. discloses the invention as set forth above, except for the cover slip has a thickness variation of 0.02 mm or less.  However, Imai et al. teaches a conventional confocal imaging device and process using an inverted microscope (See for example Abstract; Figures 1-13), wherein a sample is viewed with a confocal laser scanning microscope (See for example Paragraphs 0125-0127) wherein the sample is in a container with a cover slip (See for example Paragraph 0127) configured for viewing the sample with the confocal laser scanning microscope.  Further, Imai et al. teaches that the cover slip has a thickness variation of ±0.005 mm (See for example Paragraph 0127, wherein the cover glass has a thickness of 0.170 ±0.005 mm).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cover slip have a thickness variation of 0.02 mm or less, as taught by Imai et al., in the process of Müsken et al., to minimize or reduce light scattering and uneven light focusing due to changes in cover glass thickness.
     The combined teachings of Müsken et al. and Imai et al. disclose the coverslip has a thickness variation of 0.01 mm or less (See for example Paragraph 0127 of Müsken et al., wherein the cover glass has a thickness of 0.170 ±0.005 mm); the objective is selected from the group consisting of: 10x, 20x, 60x and 100x (See for example Page 11, lines 20-33 of Müsken et al., wherein a 4-x/0.85 NA objective may be utilized); the cover slip size is No. 1.5 (See for example Paragraph 0127 of Müsken et al., wherein the cover glass has a thickness of 0.170 ±0.005 mm); the biofilm sample container, test biofilm sample container, and the control biofilm sample container are a glass-bottomed multi-well plate (See for example Page 8, lines 3-14; Page 9, lines 22, 29; Page 10, line 3 of Müsken et al.); the biofilm sample, test biofilm sample and control biofilm sample are prepared using a model selected from the group consisting of: Aerobic model, ACTA model and Manchester model (See for example Paragraph 0125 of Imai et al.); the biofilm sample, test biofilm sample and control biofilm sample are grown on a growth surface selected from the group consisting of: a HAP disk, a poly-lysine coated plate (See for example Paragraph 0125 of Imai et al.) and a collagen-coated plate; the biofilm is stained with a mixture of SYTO® 9 green- fluorescent nucleic acid stain and red-fluorescent nucleic acid stain propidium iodide (See for example Page 11, lines 13-19 of Müsken et al.); the biofilm sample, test biofilm sample, and control biofilm sample are visualized daily for 1-5 days (See for example Page 11, line 20-Page 12, line 24, wherein samples are visualized daily for 1 day); the images of the biofilm sample, test biofilm sample, and control biofilm sample that are collected are used to generate a 3D-biofilm image (See for example Figures 1-4 of Imai et al.); and the images of the biofilm sample, test biofilm sample, and control biofilm sample that are collected are used to perform volumetric analysis of the biofilm sample (See for example Figures 1-4 of Imai et al.) or to measure biofilm thickness.
     Claim(s) 9-10, 22-24, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Müsken et al. in view of Imai et al. as applied to Claims 1-8, 12-21, 25-26 above, and further in view of Larimer et al. (U.S. Patent Application Publication US 2018/0274905 A1), of record.
     Müsken et al. in view of Imai et al. discloses the invention as set forth above, except for the biofilm sample is visualized multiple times at different time points; or the images of the biofilm sample that are collected are used to generate a time lapse video.  However, Larimer et al. teaches a conventional method for investigating a biofilm utilizing a confocal microscopy system (See for example Abstract; Figures 1-21), wherein the confocal microscope system (See for example Figure 1; Paragraphs 0007, 0083) may be used to investigate and record images of a biofilm (See for example Biofilm in Figure 1) multiple times over a period of time (See for example Paragraphs 0005, 0009, 0082, 0087, 0096, 0107, 0115), and that such recorded images may be used to generate video (See for example Paragraph 0117).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the biofilm sample be visualized multiple times at different time points; or the images of the biofilm sample that are collected be used to generate a time lapse video, as taught by Larimer et al., in the method of Müsken et al. in view of Imai et al., to allow for analysis, recording, and storage of time dependent processes (e.g. thickness growth of biofilm over time).

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/2/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872